*1291On this appeal from the granting of a temporary injunction, it appears from colloquy of counsel that there have been changes of circumstances which might or might not be material to the continuance of the temporary injunction.
We find this problem with the temporary injunction: It has sort of an open end which puts the duration of the order, for practical purposes, out of the court’s control.
The case is remanded to the district court to consider any intervening events. If it believes that there should still be a temporary injunction, the old one should be vacated and a new one entered. If such course is followed, a new appeal, of course, could be taken and someone should move to expedite.